Citation Nr: 0709295	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1962 and from December 1990 to May 1991.  The veteran 
served several periods of active duty for training and 
inactive duty for training as a member of the Army National 
Guard from July 1962 to January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  


FINDING OF FACT

The veteran's current bilateral hearing loss is not related 
to qualifying service, and did not increase in severity 
during qualifying service. 



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.3, 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss, which he contends initially manifested in service, 
where he was exposed to tank noise and artillery fire.  In 
order to establish service connection, three elements must be 
established.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2006).  See also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2006).  

Since the veteran had service in the Army National Guard, he 
may be service connected for his claimed disability if there 
is competent medical evidence of a current disability that is 
causally related to a disease or injury during active duty or 
active duty for training, or an injury which occurred during 
inactive duty training.  38 U.S.C.A. § 101 (22), (24), (26), 
(27); 38 C.F.R. §§ 3.3(a), 3.6(c).  Otherwise, membership in 
the National Guard does not constitute qualifying service for 
compensation purposes. 

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Current medical evidence demonstrates a diagnosis of 
bilateral hearing loss treated with hearing aids.  Service 
personnel records confirm exposure to artillery and tank 
gunfire, as well as specialization with mechanized infantry, 
armor, and the M1A1 Abrams Tank.  There is no service 
entrance examination for the veteran's brief period of 
Federalized service in 1962.  Available service medical 
records reflect hearing loss in February 1968, when auditory 
thresholds greater than 40 decibels were measured at 500, 
1000, 2000, 3000, and 4000 hertz bilaterally.  The veteran's 
hearing was within normal limits in February 1976, June 1980, 
October 1984, February 1987, and September 1987.  In 
September 1989, right ear auditory thresholds measured 50 
decibels at 3000 hertz and 45 decibels at 4000 hertz.  
Bilateral hearing loss was noted in December 1990.  The 
veteran complained of hearing loss in April 1991, and high 
frequency hearing loss was noted on examination.  Bilateral 
hearing loss was noted in May 1992, although the veteran's 
hearing was within normal limits in May 1994.  In June 1996, 
bilateral hearing loss was observed.  

Of record is a December 1999 audiometric examination and 
medical report generated by the veteran's private physician.  
His physician diagnosed bilateral hearing loss.  The 
veteran's hearing loss was attributed to exposure to 
artillery fire and tank gunfire during his thirty-seven year 
military career.  

Also of record is a September 2006 VA medical advisory 
opinion.  The examiner noted that the veteran's hearing 
acuity was within normal limits until September 1989, when 
right ear hearing loss was observed.  Hearing loss was also 
observed in December 1990.  The veteran's hearing loss 
improved slightly at separation from active duty in April 
1991.  The examiner noted that the veteran worked as a 
machinist as a civilian, which involved noise exposure.  The 
examiner concluded that it was less likely than not that the 
veteran's current hearing loss is related to excessive noise 
exposure during active service, as hearing loss was first 
noted before a period of active service.  In addition, the 
examiner concluded that the veteran's hearing loss did not 
significantly change during his period of Federalized active 
duty from December 1990 to April 1991.  The examiner 
discounted the February 1968 periodic examination in 
rendering an opinion because it was inconsistent with the 
medical evidence of record.  

The December 1999 opinion statement is insufficient evidence 
of a medical nexus between the veteran's in-service noise 
exposure and his current hearing loss disability.  The 
veteran's physician based his medical opinion upon the 
veteran's reported thirty-seven year military career.  The 
veteran has been employed as a civilian employee of the Army 
National Guard and as a machinist at a chemical company.  The 
veteran's private physician did not consider the medical 
impact of his civilian noise exposure in rendering an 
opinion.  Furthermore, although the veteran carried out his 
duties for the Army National Guard in military uniform, he 
may only be awarded compensation for injuries or diseases 
incurred during active duty or active duty training, or 
injuries incurred during inactive duty training.  Therefore, 
the veteran's qualifying service for VA compensation purposes 
is far less than thirty-seven years.  

The veteran's periods of Federal active duty include 
September 1962 to October 1962 and December 1990 to May 1991.  
His periods of active duty for training include June 1963 to 
December 1963, June 1964 to July 1964, June 1965 to July 
1965, July 1966, June 1967, June 1968 to July 1968, and July 
1968 to August 1968.  Specific dates of active duty for 
training and inactive duty training are not verified beyond 
August 1968.  

Although the veteran currently suffers from bilateral hearing 
loss, there is no nexus between his current disability and 
qualifying service.  The hearing loss noted on examination in 
February 1968 is completely inconsistent with the normal 
hearing acuity documented in February 1976, June 1980, 
October 1984, February 1987, and September 1987.  The veteran 
first complained of hearing loss in September 1989, and 
bilateral hearing loss was noted on examination.  Bilateral 
hearing loss was noted prior to entrance into active service 
in December 1990.    

Since hearing loss was noted prior to active duty service, 
the veteran is not presumed to have been in sound condition 
in December 1990.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Further, the veteran's bilateral hearing loss 
clearly and unmistakably did not increase in severity during 
this period.  The veteran's April 1991 separation examination 
reflected a slight improvement in hearing acuity.  Thus, the 
veteran's preexisting hearing loss was not aggravated by 
active service.  The criteria for a grant of service 
connection have not been met.  Therefore, the preponderance 
of evidence is against the claim, the "benefit of the doubt 
rule" does not apply, and the claim for service connection 
for bilateral hearing loss must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated March 2001 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and provided 
the veteran a VA medical opinion in September 2006 based on 
review of the evidence of record.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


